


110 HRES 936 EH: 
U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 936
		In the House of Representatives, U.
		  S.,
		
			March 12, 2008
		
		RESOLUTION
		
	
	
		Whereas President Thomas Jefferson commissioned his
			 Secretary of the Treasury, Albert Gallatin, to provide a new vision for
			 transportation that would unite the young Republic;
		Whereas 2008 marks the bicentennial of the national plan,
			 known as the Gallatin Report on Roads and Canals (Gallatin Report), presented
			 by Secretary Gallatin to President Jefferson;
		Whereas the Gallatin Report proposed transportation
			 improvements not as ends in themselves but as means to further national
			 unity;
		Whereas transportation improvements were part of the
			 promise of the American Revolution, as James Madison, writing in The Federalist
			 No. 14, emphasized, Let it be remarked * * * that the intercourse
			 throughout the Union will be facilitated by new improvements. Roads will
			 everywhere be shortened, and kept in better order; accommodations for travelers
			 will be multiplied and meliorated; an interior navigation on our eastern side
			 will be opened throughout, or nearly throughout, the whole extent of the
			 thirteen States;
		Whereas Madison’s words have served as a worthy reminder
			 of the needs for transportation infrastructure since that time;
		Whereas the Gallatin Report incorporated the improvements
			 to the Postal Service that Benjamin Franklin bequeathed to the Nation,
			 including Franklin’s route surveys, his placement of milestones on principal
			 roads, and his development of shorter transportation routes;
		Whereas the Gallatin Report called for an inland waterway
			 navigation canal from Massachusetts to North Carolina, which was the precursor
			 to the modern day Intercostal Waterway system;
		Whereas the United States, as a result of Gallatin’s
			 legacy, has a record of successful infrastructure developments,
			 including—
			(1)the Erie Canal, which vastly reduced
			 transportation costs to the interior;
			(2)the transcontinental railway, which united
			 the Nation;
			(3)transit projects
			 across the Nation, which promote freedom and opportunity;
			(4)the National
			 Highway System, including the Dwight D. Eisenhower System of Interstate and
			 Defense Highways, which fostered interstate commerce, national unity, and broke
			 down barriers between the States; and
			(5)the Tennessee Valley Authority, devised by
			 President Franklin Delano Roosevelt as a corporation clothed with the
			 power of government but possessed of the flexibility and initiative of a
			 private enterprise, which brought electricity, conservation planning,
			 and opportunity for thousands in the Tennessee Valley and across the
			 Nation;
			Whereas to be regarded as a success, any national planning
			 endeavor must address and reconcile the needs of different regions of the
			 Nation;
		Whereas the genius of the Gallatin Report was its
			 alignment of the hopes of the Nation with the opportunities presented by access
			 to new markets, populations, and territories;
		Whereas the United States currently faces new challenges
			 in financing the transportation infrastructure that is necessary for the future
			 economic needs of the Nation; and
		Whereas if the United States is to succeed in a world of
			 increasing international competition, the United States must have a new
			 national plan for transportation improvements to provide for the Nation’s
			 future: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms the goals and ideals that formed
			 the impetus for Albert Gallatin’s national plan for transportation improvements
			 200 years ago;
			(2)calls on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, and the citizens of
			 the United States to mark this important anniversary by recalling the important
			 legacy of public investment in infrastructure, which connects and enhances the
			 economies, communications, and communities of the several States; and
			(3)supports the creation of a new national
			 plan for transportation improvements to align the demands for economic
			 development with the resources of the Nation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
